                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
EARL L. MILLER,

                          Plaintiff,
      v.                                                  Case No. 19-cv-1399-pp

CANDACE WHITMAN, JESSICA BASSUENER,
ROGER KRANTZ, and NIKKI SHANNON,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 4) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

       Plaintiff Earl L. Miller, who is confined at the Fox Lake Correctional

Institution (Fox Lake) and representing himself, filed a complaint under 42

U.S.C. §1983, alleging that the defendants violated his rights under federal and

state law. This decision resolves the plaintiff’s motion for leave to proceed

without prepaying the filing fee, dkt. no. 4, and screens his complaint.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA lets the court allow a prisoner plaintiff to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds

exist, the prisoner must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1).

He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

                                         1

           Case 2:19-cv-01399-PP Filed 07/31/20 Page 1 of 12 Document 7
      On October 15, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $21.19. Dkt. No. 6. The court received that fee on October

24, 2019. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and require him pay the remainder of the filing fee over

time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the


                                          2

           Case 2:19-cv-01399-PP Filed 07/31/20 Page 2 of 12 Document 7
plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff says that he suffers from chronic pain due to “a previous

incident that left him with a[n] amputated left hand.” Dkt. No. 1 at 1. He states

that Fox Lake’s Health Services Unit (HSU) staff members’ negligent refusal to

protect his health and safety led him to file this case. Id.

      The plaintiff alleges that on July 22, 2019, defendant Nurse Roger Krantz

called him to the HSU. Id. at 3. Nurse Krantz gave the plaintiff a medical notice

instructing him to not take any “NSAID’s or anticoagulants (pain medication)”

due to an upcoming medical procedure. Id. The plaintiff followed that

instruction until July 28, 2019, when the plaintiff’s pain increased to the point

that he had his boss call the HSU to see what to do for pain, because the


                                            3

           Case 2:19-cv-01399-PP Filed 07/31/20 Page 3 of 12 Document 7
plaintiff didn’t want to take off work for fear of losing his job. Id. The plaintiff

“was told” he would be seen after the phone call, but he wasn’t. Id. That night,

the plaintiff wrote an HSU request asking what to do for pain and asking why

he was taken off pain medication so far ahead of his appointment (which was

scheduled for August). Id.

      On August 2, 2019, defendant Nurse Nikki Shannon saw the plaintiff to

sign paperwork. Id. The plaintiff asked her if she could give him some pain

medication since she could see “the mix up in the paper work concerning [his]

medical appointment and medication notice created by her HSU staff member,”

but she said no. Id. On August 5, 2019, Nurse Kris DeYoung (not a defendant)

called the plaintiff to the HSU to try to correct the paperwork mix-up from

August 2, 2019. Id. Nurse DeYoung told the plaintiff he should have been off

pain medication for only seventy-two hours, not for eleven days, and she gave

the plaintiff pain medication. Id. On August 6, 2019, the plaintiff filed an

inmate complaint due to the negligence of HSU staff members. Id. On August

20, 2019, the plaintiff went to the HSU for a file review, where defendant

Bassuener was the “overseer.” Id. The plaintiff asked Bassuener why he was

taken off pain medication so long before his August medical appointment. Id.

Bassuener told the plaintiff that she provided the wrong information and dates

for the plaintiff to be taken off his pain medication and anticoagulants. Id.

      The plaintiff alleges that Nurse Krantz did not cross-check the plaintiff’s

medical appointment with the medical notification he provided the plaintiff,

resulting in the plaintiff being taken off pain medication for eleven days. Id. at


                                           4

         Case 2:19-cv-01399-PP Filed 07/31/20 Page 4 of 12 Document 7
2. The plaintiff alleges that Bassuener was negligent in not properly sorting the

plaintiff’s medical appointment and pain notice; he says that she admitted to

the plaintiff that she should have checked his chart concerning his

appointment and pain notice. Id. The plaintiff also states that Nurse Shannon

was negligent because she knew of the plaintiff’s suffering and did not rectify

the seriousness after she revealed the paperwork mix-up concerning

appointment and pain medication dates. Id. at 2-3. The plaintiff alleges that

defendant Candace Whitman, Fox Lake’s HSU manager, was negligent because

she was not aware that her staff members deprived the plaintiff of his pain

medication and she did not rectify the issue after answering the plaintiff’s

medical request. Id. at 2.

      The plaintiff claims that the defendants’ “deliberate[ly] indifferent

actions” led to him having to suffer for eleven days due to the deprivation of his

pain medication, in violation of the Eighth Amendment. Id. at 4. He also claims

that the defendants violated his rights under Wisconsin state law, including the

Wisconsin Constitution, Article 7 section 8, and Article 1 section 9. Id. He

seeks declaratory and injunctive relief, as well as monetary damages. Id.

      C.      Analysis

      The Eighth Amendment’s prohibition on cruel and unusual punishment

“protects prisoners from prison conditions that cause ‘the wanton and

unnecessary infliction of pain,’” including “grossly inadequate medical care.”

Lockett v. Bonson, 937 F.3d 1016, 1022 (7th Cir. 2019) (quoting Pyles v.

Fahim, 771 F.3d 403, 408 (7th Cir. 2014). To prevail on a claim based on


                                         5

           Case 2:19-cv-01399-PP Filed 07/31/20 Page 5 of 12 Document 7
deficient medical care, the plaintiff “must demonstrate two elements: 1) an

objectively serious medical condition; and 2) an official’s deliberate indifference

to that condition.” Id. (quoting Arnett v. Webster, 658 F.3d 742, 750 (7th Cir.

2011)). The first element, an objectively serious medical condition, is satisfied if

“a physician has diagnosed it as requiring treatment, or the need for treatment

would be obvious to a layperson.” Id. at 1022-23 (quoting Pyles, 771 F.3d at

409). The plaintiff alleges that he suffers from chronic pain due to his

amputated left hand and that he is prescribed medication for the pain.1 The

court presumes that the plaintiff’s condition qualifies as a serious medical

need.

        That leaves the question of whether the plaintiff has stated sufficient

facts to show that the defendants acted with deliberate indifference. “Deliberate

indifference is a subjective standard.” Id. at 1023 (quoting Arnett, 658 F.3d at

751). To be found liable under the Eighth Amendment, a prison official “must

both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”

Id. (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Whether a prison

official acted with the requisite state of mind “is a question of fact subject to

demonstration in the usual ways, including inference from circumstantial

evidence.” Id. (quoting Farmer, 511 U.S. at 842). To establish the requisite



1 The plaintiff filed a civil rights case based on the prison work-related incident
in which he lost his hand. See Miller v. Thurmer, Case No. 09-cv-1027-CNC.
Judge Charles N. Clevert dismissed that case based on the plaintiff’s failure to
exhaust his administrative remedies. See id., dkt. no. 41.
                                          6

          Case 2:19-cv-01399-PP Filed 07/31/20 Page 6 of 12 Document 7
mental state, “[s]omething more than negligence or even malpractice is

required.” Id. (quoting Pyles, 771 F.3d at 409; see also Estelle v. Gamble, 429

U.S. 97, 106 (1976) (“Medical malpractice does not become a constitutional

violation merely because the victim is a prisoner.”).

      The plaintiff alleges that he met with defendant Nurse Shannon, told her

about his pain and suffering and asked for his pain medication, but that she

refused to help him. These allegations state a plausible claim for relief under

the Eighth Amendment. See Walker v. Benjamin, 293 F.3d 1030, 1039-40 (7th

Cir. 2002).

      While defendant Whitman cannot be held liable under 42 U.S.C. §1983

in her role as a supervisor, see Matthews v. City of E. St. Louis, 675 F.3d 703,

708 (7th Cir. 2012), the plaintiff alleges that Whitman “did not rectify such

issue after answering plaintiff’s medical request”—presumably the plaintiff’s

July 28, 2019 HSU request asking what to do for pain and asking why he was

taken off pain medication so far ahead of his appointment. The plaintiff

appears to claim that Whitman knew about the plaintiff’s pain and did not do

anything about it. The plaintiff may proceed on an Eighth Amendment claim

against defendant Whitman based on this allegation.

      But Nurse Krantz’s alleged negligent failure to cross-check the plaintiff’s

medical appointment with his medication notification does not amount to

deliberate indifference; as discussed above, the caselaw makes clear that a

plaintiff must show something more than negligence, or even malpractice, to

state a claim for deliberate indifference. Nurse Bassuener’s improper sorting of


                                        7

        Case 2:19-cv-01399-PP Filed 07/31/20 Page 7 of 12 Document 7
the plaintiff’s medical appointment and pain notice also was negligent, not a

violation of the plaintiff’s constitutional rights.

      That said, in cases where a federal court has jurisdiction over some of

the plaintiff’s claims, it may exercise what is called “supplemental jurisdiction”

over state claims that are “so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” See 28 U.S. C. §1367(a). Because

the plaintiff has stated federal claims against Shannon and Whitman, the court

may exercise supplemental jurisdiction over his claims against Krantz and

Bassuener if he has stated a claim under state law. “Under Wisconsin law,

medical malpractice has the same ingredients as garden-variety negligence

claims: the plaintiff must prove that there was a breach of a duty owed that

results in an injury.” Gil v. Reed, 535 F.3d 551, 557 (7th Cir. 2008) (citing Paul

v. Skemp, 242 Wis.2d 507 (Wis. 2001)). “In most cases, Wisconsin law requires

expert testimony to establish medical negligence, although res ipsa loquitur

can substitute for expert testimony.” Id. (citing Gil v. Reed, 381 F.3d 649, 659

(7th Cir. 2004); Christianson v. Downs, 90 Wis. 2d 332 (Wis. 1979); Richards v.

Mendivil, 200 Wis. 2d 665 (Ct. App. 1996)).

      The plaintiff may not proceed on his claims that the defendants violated

the Wisconsin Constitution. Article 7, Section 8 of the Wisconsin Constitution

gives county circuit courts original jurisdiction over civil and criminal matters

in the state, as well as whatever appellate jurisdiction the legislature might

prescribe. Article 1, section 9 mandates that every person has a “certain


                                           8

         Case 2:19-cv-01399-PP Filed 07/31/20 Page 8 of 12 Document 7
remedy in the laws” for personal injuries, property injuries or injuries to

character. In federal court, jurisdiction comes from the federal Constitution

and laws, and a plaintiff’s right to remedies comes from federal law.

      To summarize, the plaintiff may proceed on Eighth Amendment

deliberate indifference claims against Krantz and Shannon, and he may

proceed on supplemental state law negligence claims against Whitman and

Bassuener.

      D.      The Plaintiff’s Request for Preliminary Injunction

      On the last page of the complaint, the plaintiff requests a preliminary

injunction ordering an immediate lateral transfer to another medium prison for

fear of retaliation stemming from this complaint. Dkt. No. 1 at 4.

      To obtain preliminary injunctive relief, a plaintiff must show that (1) his

underlying case has a reasonable likelihood of success on the merits, (2) no

adequate remedy at law exists, and (3) he will suffer irreparable harm without

the injunction. Turnell v. CentiMark Corp., 796 F.3d 656, 661 (7th Cir. 2015).

If he shows those three things, the court then balances the harm to each party

and to the public interest from granting or denying the injunction. Id. at 662.

      A preliminary injunction is appropriate only if it seeks relief of the same

character sought in the underlying suit and deals with a matter presented in

that underlying suit. Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir.

1997) (citing De Beers Consol. Mines v. U.S., 325 U.S. 212, 220 (1945)); see

also Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (“[A] party moving

for a preliminary injunction must necessarily establish a relationship between


                                         9

           Case 2:19-cv-01399-PP Filed 07/31/20 Page 9 of 12 Document 7
the injury claimed in the party’s motion and the conduct asserted in the

complaint.”); Pacific Radiation Oncology, LLC v. Queen’s Medical Ctr., 810 F.3d

631, 636 (9th Cir. 2015) (“there must be a relationship between the injury

claimed in the motion for injunctive relief and the conduct asserted in the

underlying complaint.”).

       The court cannot grant the plaintiff’s request for a preliminary injunction

to transfer him to a new prison based on retaliation that may or may not

happen. If the plaintiff experiences retaliation at Fox Lake based on his filing of

this case, he may file a separate lawsuit alleging facts supporting retaliation.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4.

       The court DENIES the plaintiff’s request for preliminary injunction. Dkt.

No. 1 at 4.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court will electronically transmit a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

the defendants. Under the informal service agreement, the court ORDERS the

defendants to file a responsive pleading to the complaint within 60 days.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $328.81 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

                                        10

        Case 2:19-cv-01399-PP Filed 07/31/20 Page 10 of 12 Document 7
trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the matter.

      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss
                                          11

        Case 2:19-cv-01399-PP Filed 07/31/20 Page 11 of 12 Document 7
the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders

or other information not being timely delivered, which could affect the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin, this 31st day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        12

        Case 2:19-cv-01399-PP Filed 07/31/20 Page 12 of 12 Document 7
